Appeal from an order of the Family Court, Kings County, entered February 14, 1974, which placed appellant in the State trainin'? school, after a fact-finding determination that he is a juvenile delinquent. Proceeding remitted to Family Court for further proceedings as herein indicated, and appeal held in abeyance in the interim. In view of the nature of the medical treatment being administered at the training school, the Law Guardian should be afforded the opportunity for an independent medical, psychiatric and psychological examination and evaluation, to be conducted at the training school, with all necessary medical and other records made available to the examiners. Upon the receipt of such reports, findings should be made by the Family Court and a re-evaluation made by it of the ultimate disposition appropriate for appellant. The appeal will be held in abeyance pending the implementation of the above proceedings, which shall be conducted without delay. Hopkins, Acting P. J., Martuscello, Latham, Benjamin and Munder, JJ., concur.